FILED: January 29, 1998





IN THE SUPREME COURT OF THE STATE OF OREGON
GEORGE R. GURS,





		Appellant,





	v.  





DEPARTMENT OF REVENUE,



State of Oregon



	Respondent.







(OTC 4073; SC 44105)
	On appeal from the Oregon Tax Court.





	Carl N. Byers, Judge.





	Submitted on the record and briefs September 9, 1997.





	George R. Gurs, appellant, filed the briefs pro se.





	Joseph P. Dunne, Assistant Attorney General, Salem, filed

the brief for respondent.  With him on the brief was Hardy Myers,

Attorney General.





	Before Carson, Chief Justice, and Gillette, Van Hoomissen,

Fadeley, Graber, and Durham, Justices.*





	FADELEY, J.





	The order of the Tax Court is affirmed.





	*Kulongoski, J., did not participate in this decision.







		FADELEY, J.



 	Taxpayer appeals from the Tax Court's dismissal of his

complaint in that court.  The Tax Court reasoned that taxpayer

had not filed his complaint within 60 days after an adverse

decision of the Department of Revenue (department) as required by

ORS 305.560(1) (1995).(1)  The issue is whether the Tax Court erred

when it dismissed the complaint filed November 12, 1996,

challenging a department opinion and order dated May 13, 1996.  



		Taxpayer seeks to be excused on various grounds from

the statutory requirement of filing a complaint in the Tax Court

within the statutory time limit.  First, taxpayer points out

that, acting pro se, he did file his "objection" with the

director of the department.  He asserts that his "objection" was

made within 60 days and that it satisfied the requirements of ORS

305.560(1) (1995).  Second, taxpayer asserts that the 60-day

period should not have commenced running, because the department

should have construed his "objection" as a motion to reconsider

and made a ruling on that motion, thereby starting a new 60-day

period.  Third, taxpayer further asserts that the department

misled him to "appeal" by way of his objections to the Department

of Revenue, not the Tax Court, citing New Testament Baptist

Church v. Dept. of Rev., 10 Or. Tax 286 (1986).



		We are not persuaded by taxpayer's arguments.  The Tax

Court properly dismissed taxpayer's complaint, because it was

filed more than 60 days after service of the department's opinion

and order.  See Mongeon v. Dept. of Rev., 319 Or 303, 876 P2d 752

(1994) (so holding).  Taxpayer's arguments are unavailing against

the mandatory statute.  Those arguments also fail on the factual

record.  We conclude that there is no basis in the record

supporting taxpayer's claim that the matter was still before the

department on a request for reconsideration of the opinion and

order.  Indeed, the record demonstrates that a May 1996 letter

informed taxpayer of the rejection of his objections.  Likewise,

the record does not disclose any reasonable basis to believe that

taxpayer was misled concerning the applicability or effect of ORS

305.560(1) (1995).



		The order of the Tax Court is affirmed.






1. 	ORS 305.560(1) (1995) provides in part:





	"[A]n appeal from an order of the department on an

appeal taken pursuant to this chapter may be taken by

filing an original and one certified copy of a

complaint with the clerk of the Oregon Tax Court at its

principal office at Salem, Oregon, within 60 days after

a copy of the order or notice of the order has been

served upon the appealing party by mail as provided in

ORS 306.805 * * *."
Return to previous location.